Citation Nr: 1735855	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-44 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to January 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for coronary artery disease, rated as 10 percent, effective June 30, 2014 (the date of the claim).  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.

This case was previously before the Board in June 2016 and remanded for additional development.  


FINDINGS OF FACT

1.  Prior to March 25, 2015, the Veteran's CAD was productive of a workload greater than 7 metabolic equivalents (METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope, but without evidence of cardiac hypertrophy or dilatation, left ventricular dysfunction with an ejection fraction of 50 percent or less, or acute or chronic congestive heart failure.

2.  From March 25, 2015, the Veteran's CAD has been productive of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, but without evidence of acute or chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of 50 percent or less.  


CONCLUSIONS OF LAW

1.  Prior to March 25, 2015, the criteria for an initial rating in excess of 10 percent for CAD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7005 (2016).

2.  From March 25, 2015, the criteria for an initial staged rating of 30 percent, but no higher, for CAD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative have not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

CAD is rated under DC 7005, which provides for a 10 percent rating when the CAD results in a workload of greater than 7 METs, but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A 30-percent rating is warranted where the coronary disease results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a Veteran had more than one episode of congestive heart failure within the past year; or, where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to March 25, 2015

The Veteran was granted service connection for CAD with a rating of 10 percent under Diagnostic Code 7005 effective June 30, 2014, the date of his claim.  38 C.F.R. § 4.104.  The Board finds the evidence does not show that an initial rating in excess of 10 percent is warranted from June 30, 2014 to prior to March 25, 2015.

A May 2014 private treatment record reflects that the Veteran had a coronary angiography, left ventriculography, and two drug-eluting stent placements in the right coronary artery, proximal and mid right coronary artery.  The Veteran was to be treated with dual antiplatelet therapy, Brilinta 90 mg, and 81 mg aspirin.  

A June 2014 private treatment record notes the Veteran had auscultation of the heart at a regular rate and rhythm with no murmur.  On auscultation of the lungs, breath sounds were well heard, there was no wheezing, rhonchi, crackles, rales or rubs posteriorly or anteriorly.  

A November 2014 VA examination report reflects that the Veteran's CAD required continuous medication.  The Veteran had not had a myocardial infarction or congestive heart failure.  On examination, the VA examiner found the METs test level was >7- 10 METs, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  The VA examiner noted the Veteran had symptoms of fatigue during activity.  The test was based on the interview.  The report noted there was a medical contraindication for not performing METs testing.  The examination also noted a heart rate of 66 and regular rhythm.  Heart sounds were normal.  There was no jugular-venous distension.  Auscultation of the lungs was clear.  Peripheral pulses were normal.  There was trace peripheral edema of the right and left lower extremities.  There was no evidence of cardiac dilatation or hypertrophy.  The VA examiner found the CAD did not impact the Veteran's ability to work.  

A December 2014 private treatment record indicates the Veteran reported having no chest pain or palpations.  He reported no exercise intolerance, muscle aches, muscle pain or weakness.  He reported not currently having wheezing or shortness of breath.  On examination, the heart had a regular rate and rhythm.  There was no dyspnea with respiratory effort.  

Private treatment records indicate the Veteran had a normal ejection fraction in February 2015.

Prior to March 25, 2015, the Board finds the weight of the evidence is against a finding that an initial rating in excess of 10 percent was warranted for the Veteran's CAD.  The evidence shows the Veteran took continuous medication for CAD during the appeal period, which is consistent with a 10 percent rating.  However, the evidence does not show a workload of greater than 5 METs but not greater than 7 METs.  The November 2014 VA examiner found the Veteran had a workload of greater than 7 to 10 METs.  The private treatment records and VA treatment records prior to March 25, 2015 do not indicate the Veteran had symptoms of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The medical records do not show an ejection fraction of 50 percent or less.  There is no evidence the Veteran had any episodes of acute congestive heart failure or that he had chronic congestive heart failure during the appeal period prior to March 25, 2015.  The Veteran denied having symptoms of chest pain, dizziness, dyspnea, or shortness of breath during treatment and on VA examination.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and a rating in excess of 10 percent prior to March 25, 2015 must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

From March 25, 2015

The Board finds that from March 25, 2015, a staged, higher initial rating of 30 percent is warranted for the service-connected CAD.  

Private treatment records from the North East Florida Cardiovascular Center indicate that results from a March 25, 2015 stress test revealed an estimated workload of 7.0 METs.  Left ventricular imaging on that date also revealed an ejection fraction of 58 percent.

An April 2015 private treatment record indicates the Veteran was currently taking angiotensin-converting enzyme (ACE) inhibitor or angiotensin II receptor blockers (ARB), aspirin and other anti-thrombosis, and lipid lowering medication for CAD.  He had no chest discomfort.  He reported he was doing very well with no new cardiac symptom.  The record notes results of an electrocardiogram (EKG) taken that day were normal.  The Veteran did not report having dyspnea or dizziness.  The impression was coronary atherosclerosis of native coronary artery, chronic, asymptomatic, multivessel CAD.  

A June 2015 private treatment record reflects the Veteran reported post-op dyspnea and hypoxemia following a hernia operation.  Preoperatively, he had no acute symptoms.  The record notes the Veteran was on chronic Brilinta for CAD.

A July 2015 ultrasound of the carotids indicates the Veteran had approximately 0 to 60 percent atherosclerotic narrowing of the mid left internal carotid artery.  No hemodynamically significant stenosis was present bilaterally.  A July 2015 private treatment record reflects that the Veteran did not have chest pain, dizziness or shortness of breath.  The Veteran was taking Brilinta daily.

A November 2015 private treatment record indicates the Veteran had an EKG in June 2015 that showed sinus tachycardia, possible left atrial enlargement, low voltage, precordial leads, and nonspecific ST-T wave abnormalities.

A December 2015 private treatment record reflects that the Veteran had no chest discomfort suggestive of ischemia.  The Veteran denied orthopnea and edema.  The Veteran had not had palpitations, syncope or near syncope.  The Veteran had no symptoms attributable to valvular heart disease.

January, February and June 2016 private treatment records indicate the Veteran reported no chest pain or palpitations.  He had no shortness of breath when walking or lying down, and no edema.  He reported no wheezing or shortness of breath.  He reported no fatigue.  On examination, the heart auscultation was normal with no murmurs, rubs, or gallops, and a regular rate and rhythm.  There was no dyspnea on respiratory effort.  The January 2016 private treatment record notes that there was no evidence of rest pain or chest pain, and the Veteran was able to run without difficulty.  The Veteran was able to ambulate more than 10 blocks without any pain.

An August 2016 private treatment record indicates the Veteran continued to take Aspirin.  The Veteran reported no exercise intolerance, chest pain, shortness of breath when walking, shortness of breath when lying down, or edema.  He reported no dizziness or fatigue.  On examination the heart had a regular rate and rhythm and on respiratory effort there was no dyspnea.

The Veteran's VA treatment records indicate the Veteran took continuous medication for CAD during the appeal period.  A January 2016 VA treatment record notes the Veteran's CAD was asymptomatic.  He continued to take aspirin, Brilinta, Lisinopril and statin.
  
October 2016 Baptist Medical Center records indicate the Veteran had a stress test showing a workload of 5.4 METs. The test was terminated due to "fatigue, and achieved target heart rate."  The stress test results note there was a normal clinical response to exercise stress with no chest pain during the procedure.  There was a normal electrocardiographic response during exercise stress.  The myocardial perfusion imaging was normal.  Overall left ventricular systolic function was normal with no wall motion abnormalities.  There was left ventricular ejection fraction of 69 percent.  The Veteran had a normal ECG response.  The pre-procedure interview revealed no chest pain.  The Veteran experienced no clinical chest pain during the procedure.  

An October 2016 private treatment record reflects that the Veteran reported no chest pain or exertional dyspnea.  There were no palpitations, presyncope or syncope.  Blood pressure was stable and EKG showed a normal rhythm.  

From March 25, 2015, the Board finds that the Veteran's symptoms warrant a staged, higher initial rating of 30 percent due to the March 25, 2015 stress test results showing a workload of 7 METs and the October 2016 stress test results showing a workload of 5.4 METs.  Diagnostic Code 7005 provides for a 30 percent rating where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  Therefore, the Board finds the Veteran's symptoms of CAD meet the criteria warranting a 30 percent rating from March 25, 2015.  However, the evidence does not show that a rating in excess of 30 percent is warranted.  The evidence does not show the Veteran had acute congestive heart failure in the past year, chronic congestive heart failure, or a workload of greater than 3 METs but not greater than 5 METs.  The evidence did not show left ventricular dysfunction with an ejection fraction of 50 percent or less.  The Veteran did not report having chest pain or exertional dyspnea.  Therefore, the Board finds the evidence most nearly approximates a 30 percent rating for CAD from March 25, 2015.  Accordingly, a staged higher initial rating of 30 percent, but no higher, is warranted for CAD from March 25, 2015.


ORDER

Prior to March 25, 2015, entitlement to an initial rating in excess of 10 percent for CAD is denied.

From March 25, 2015, entitlement to a staged initial rating of 30 percent, but no higher, for CAD is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


